Citation Nr: 0611388	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  02-12 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent, prior to August 4, 2004, and a rating in excess 
of 40 percent thereafter, for service-connected lumbar spine 
disability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1990 to August 
1990 and from September 1993 to October 1999.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

In July 2004, the veteran testified before the undersigned 
Veterans Law Judge during a video conference hearing. 

In July 2004, the Board remanded the matters for additional 
evidentiary and procedural development.

The issue of entitlement to an initial disability rating in 
excess of 20 percent, prior to August 4, 2004, and a rating 
in excess of 40 percent thereafter, for service-connected 
lumbar spine disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's right ankle disability is not characterized by 
marked limitation of motion or moderately severe foot injury.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a right ankle disability have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.118, Diagnostic Code 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are November 2001, August 2003, and July 2004 
letters that notified the veteran of any information and 
evidence needed to substantiate and complete the claim for an 
increased rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters provided the substantive standard to 
validate that type of claim.  Additionally, VA indicated 
which portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  In addition, the letters instructed the 
claimant to identify any additional evidence or information 
pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in August 2001.   Thereafter, the RO provided 
notice in November 2001, August 2003, and July 2004.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  The Board specifically finds, however, that the 
veteran is not prejudiced in this case as the claim addressed 
in this decision unfavorably is for entitlement to an initial 
disability rating in excess of 10 percent for a right ankle 
disability and the veteran cannot be prejudiced by not 
receiving notice of downstream issues that are not reached by 
a denial of the underlying benefit.  Indeed, the veteran 
received notice prior to the most recent readjudications of 
the issue. 

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; private treatment records from Helena Physicians 
Clinic, St. Peter's Hospital, and Patsy Vargo, M.D.; and VA 
examination reports dated in December 2001, August 2003, and 
August 2004.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


Laws and Regulations 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims' determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Disabilities of the feet are rated under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284 (2005).  The RO 
has evaluated the veteran's right ankle disability as 10 
percent disabling pursuant to the criteria set forth at 38 
C.F.R. § 4.71a, Diagnostic Code 5284, pertaining to other 
foot injuries.

The veteran's right ankle disability is not specifically 
provided for in the Rating Schedule.  When an unlisted 
condition is encountered it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. 4.20 (2005).

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.

In this case, the Board finds that Diagnostic Code 5276 
(acquired flatfoot), Diagnostic Code 5277 (bilateral weak 
foot), Diagnostic Code 5278 (claw foot), Diagnostic Codes 
5280 and 5281 (hallux valgus and hallux rigidus), Diagnostic 
Code 5282 (hammer toe), and Diagnostic Code 5283 (malunion or 
nonunion of the metatarsal bones) are inapplicable here as it 
has not been shown that the veteran's service-connected right 
ankle disability was ever manifested by any of these 
disorders, nor is the veteran's service-connected right ankle 
symptomatology analogous to any of these conditions.

The Board notes that Diagnostic Code 5271 pertains to 
limitation of motion of the ankle.  Under Diagnostic Code 
5271, a 10 percent rating is assigned for moderate range of 
motion impairment. A maximum 20 percent rating is assigned 
for marked range of motion impairment.  Although this 
provision is potentially applicable, the Board observes the 
application of Diagnostic Code 5271 would result in no 
benefit to the veteran because the objective medical evidence 
of record has not documented more than slight limitation of 
motion.

A December 2001 VA examination noted that the ankle was 
without painful motion.  There was no edema, effusion, 
weakness, redness, heat, or abnormal movements.  There was 
tenderness about the lateral malleoli along the posterior 
edge and directly over the lateral malleoli.  Dorsiflexion 
was to 20 degrees and eversion was to 30 degrees.  There was 
no varus or valgus angulation of the os calcis in 
relationship to the long axis of the tibia and fibula.  
Anterior and posterior drawers were negative.  Pedal pulses 
were full and equal.  

A December 2002 VA examination noted no visible swelling or 
deformity.  There was tenderness to palpation along the 
anterior tibiofibular ligament only.  The veteran had full 
active range of motion.  Passive range of motion was 
dorsiflexion to 20 degrees, plantar flexion to 45 degrees, 
inversion to 30 degrees, and eversion to 20 degrees, without 
difficulty.  The veteran did appear to have a little 
instability with stress testing, particularly along the 
lateral ankle ligaments.  He ambulated with a normal gait, 
without any assistance.  

In December 2002, the veteran underwent a right ankle 
ligament reconstruction; accordingly, he was again scheduled 
for VA examination in August 2003.  Physical examination 
demonstrated that the veteran had full range of motion.  
Dorsiflexion was to 20 degrees and plantar flexion was to 45 
degrees.  The ankle was stable to palpation.  

Again in August 2004, the veteran's service-connected right 
ankle disability was reevaluated.  At that time, the veteran 
was wearing a neoprene ankle brace and claimed that he 
experienced swelling; however, the examiner was unable to 
appreciate any joint effusion.  Range of motion testing 
demonstrated 10 to15 degrees of dorsiflexion and 40 degrees 
of plantar flexion.  The examiner did not appreciate any 
varus or valgus angulation.  The ankle was stable to stress 
testing and he had a negative anterior drawer.  There was 
tenderness in the anterior drawer portion of the ankle joint 
to deep palpation, which was consistent with a cyst noted on 
MRI.  

Normal range of ankle motion is identified as dorsiflexion of 
0 to 20 degrees and plantar flexion of 0 to 45 degrees. 38 
C.F.R. § 4.71, Plate II.  After reviewing the evidence of 
record, the Board finds that application of the provisions of 
Diagnostic Code 5271 for limitation of motion of the ankle 
would not result in a benefit to the veteran.  As set forth 
above, there is no objective evidence of moderate limitation 
of motion of the right ankle such as to warrant a 10 percent 
disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board has also reviewed additional potentially applicable 
codes, but can find no basis on which to assign an initial 
rating in excess of 10 percent for the right ankle 
disability.  For example, there is no evidence of service-
connected ankylosis ratable under Diagnostic Codes 5270 and 
5272 (2005).  Likewise, despite repeated imaging studies, the 
Board notes that there is no evidence of malunion of the os 
calcis or astragalus ratable under Diagnostic Code 5273 
(2005); nonunion or malunion of the tibia or fibula, ratable 
under Code 5262 (2005); or of astragalectomy residuals, 
ratable under Diagnostic Code 5274 (2005).  Thus, these 
provisions do not provide a basis for assigning an initial 
rating in excess of 10 percent.

In view of the foregoing, the Board finds that Code 5284 is 
most appropriate, based on factors which include the 
veteran's medical history and demonstrated symptomatology, 
which includes objective evidence of tenderness.

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for moderate impairment due to a foot injury.  A 20 percent 
rating is assigned for moderately severe impairment, and a 30 
percent rating is assigned for severe impairment.  With 
actual loss of the use of the foot, a 40 percent rating is 
applicable. 38 C.F.R. § 4.71a (2005).

In addition, it is noted that in VA O.G.C. Prec. Op. No. 9-98 
(Aug. 14, 1998) (published at 63 Fed. Reg. 56,703 (1998)), 
VA's General Counsel held that Diagnostic Code 5284 was 
potentially based on loss of range of motion.  Depending on 
the nature of the foot injury, therefore, Diagnostic Code 
5284 may require consideration under sections 4.40 and 4.45.

In this case, the Board finds that the medical evidence of 
record does not support the conclusion that the veteran's 
service-connected right ankle disability is more than 
moderate, even considering the additional factors set forth 
in 38 C.F.R. §§ 4.40 and 4.45.  Although the veteran has 
presented subjective complaints of swelling, pain, weakened 
movement, and incoordination, the objective medical evidence 
of record demonstrates that the veteran's right ankle 
disability is characterized by minor limitation of motion and 
tenderness in the anterior drawer portion of the ankle joint.

Based on the foregoing, the Board finds that the objective 
evidence of record does not reflect that the veteran's 
service-connected right ankle symptomatology is productive of 
a more than moderate foot disability.  In conclusion, a 
rating in excess of 10 percent under Diagnostic Code 5284 is 
not warranted, including with consideration of 38 C.F.R. §§ 
4.40 and 4.45.  Thus, the benefit-of-the-doubt doctrine is 
not applicable, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

An initial disability rating in excess of 10 percent for a 
right ankle disability is denied.


REMAND

With respect to the issue of entitlement to an initial 
disability rating in excess of 20 percent, prior to August 4, 
2004, and a rating in excess of 40 percent thereafter, for 
service-connected lumbar spine disability, the veteran 
appeals the assignment of the initial rating as well as the 
assignment of each effective date, which are downstream 
issues from the original claims of entitlement to service 
connection.

VA has duties under the Veterans Claims Assistance Act of 
2000 (VCAA) to apprise a claimant of the evidence necessary 
to substantiate his claims for benefits and to make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claims.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Notice of the five elements of a service-
connection claim, including evidence needed to assign an 
initial rating and an appropriate effective date, must also 
be provided.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (March 2006).  Unfortunately, the veteran was 
only provided notice of the evidence necessary to 
substantiate the underlying claims of entitlement to service 
connection.  As such, this matter must be remanded to ensure 
that proper notice is provided with respect to the claims of 
entitlement to higher initial ratings and entitlement to 
earlier effective dates.

Therefore, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 
2006), such that the letter includes 
information regarding the effective date 
assigned for the award of benefits.  The 
letter should also tell the veteran to 
provide any evidence in his possession 
that pertains to the claim.

2.  After the completion of any other 
indicated development, the case should 
again be reviewed.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


